UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7070



CRAIG JOHNSON,

                                              Petitioner - Appellant,

          versus


DEPARTMENT OF CORRECTIONS,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-551-3)


Submitted:   October 10, 2002              Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig Johnson, Appellant Pro Se.    Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Johnson seeks to appeal the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the magistrate judge’s opinion and

conclude that Johnson has not made a substantial showing of the

denial   of   a   constitutional   right.*   Accordingly,   we   deny   a

certificate of appealability and dismiss this appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             DISMISSED




     *
        This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties.   28 U.S.C. § 636(c)
(2000).


                                    2